

EXHIBIT 10.1


NATIONAL PENN BANCSHARES, INC. CAPITAL ACCUMULATION PLAN
(Amended and Restated Effective January 1, 1997)


(Revised 2001)


Amendment No. 10


National Penn Bancshares, Inc. (the "Company") adopted the National Penn
Bancshares, Inc. Capital Accumulation Plan (Amended and Restated Effective
January 1, 1997) (Revised 2001)(the "Plan") for the benefit of certain of its
Employees (as defined in the Plan) and its subsidiaries' Employees. The Company
subsequently amended the Plan by Amendment Nos. 1-9 thereto.


The Company hereby further amends the Plan as hereinafter set forth. This
Amendment No. 10 is effective on the date the Plan's assets begin to be valued
on a daily basis except as otherwise provided herein.


1. Subsection 1(ao) is amended to read as follows:


"(ao) "Valuation Date" shall mean the last business day of each calendar month
through June 30, 2005 and any date or dates thereafter that the Committee sets
as a date for valuation of Plan assets to facilitate the change to valuation of
Plan assets on a daily valuation basis. Effective on the first day after June
30, 2005, that the Plan's assets are valued on a daily basis, "Valuation Date"
shall mean each trading day of the New York Stock Exchange."


2. The fifth sentence of subsection 4(a) is amended to read as follows:


"A Member may elect to increase or reduce his contributions once per calendar
month, effective as of the first pay period that begins after receipt of the
election as is administratively feasible."


3. Subsection 6(c) is amended to read as follows:


"(c) Member Elections. In accordance with rules established by the Committee and
subject to subsection 6(b)(iii), each Member shall have the right to designate
the Investment Category or Categories in which new contributions and prior
balances are invested. Any designation or change in designation of Investment
Category shall be made in 1% increments in such manner and subject to such
limitations as the Committee shall specify. The designation or change in
designation of Investment Category shall cancel any prior designation and become
effective as of the close of business on the Valuation Date determined in
accordance with administrative rules that the Committee specifies. The right to
elect Investment Categories as set forth herein shall be the sole and exclusive
investment power granted to Members. The Committee may limit the right of a
Member (i) to increase or decrease his contributions to a particular Investment
Category, (ii) to transfer amounts to or from a particular Investment Category
or (iii) to transfer amounts between particular Investment Categories as it
determines is necessary or appropriate for the proper administration of the
Plan."


4. Subsection 6(d) is amended to read as follows:


"(d) No Member Election. If a Member does not make a written election of
Investment Category, then all amounts allocated to the Member shall be invested
in the Investment Category that the Committee determines provides a prudent mix
between fixed income and equity securities."


5. Subsection 6(g) is amended to read as follows:


"(g) Allocation of Gain or Loss. Any increase or decrease in the market value of
each Investment Category of the Fund shall be allocated to each Member in
proportion to his interest therein as of the close of business on each Valuation
Date in accordance with administrative rules and procedures that the Committee
establishes."



--------------------------------------------------------------------------------


 
6. Transition Rule. Notwithstanding any provision of the Plan or of this
Amendment No. 10, the Committee may provide for any special valuations or
procedures that it determines are necessary or desirable to effectuate the
transfer of Plan administration to a daily valuation basis.


7. Subsection 9(a)(i) is amended effective March 28, 2005, to read as follows:
 
"(i) Vested and Retirement Benefits. Generally, vested and retirement benefits
shall be paid as soon after the Member's termination of employment as is
administratively feasible, but not sooner than 30 days after the Member receives
the notice required by section 1.411(a)-11 of the regulations under section
411(a)(11) of the Code unless the Member receives written notice that he has a
right to a period of at least 30 days after receipt of the notice to consider
whether or not to elect a distribution and affirmatively elects after receipt of
the notice to accept a distribution rather than elect the rollover provided for
under subsection 9(i). However, if (A) the Member's nonforfeitable Accrued
Benefit is more than $1,000 but not more than $5,000, (B) the Member has not
attained his Normal Retirement Date and (C) the Member does not elect to have
such distribution paid directly to an eligible retirement plan that such Member
specifies, as provided for in subsection 9(i), or to receive such distribution
as provided for above, then the Member's Accrued Benefit shall be paid in a
direct rollover to an individual retirement account that the Committee
designates in accordance with the automatic rollover requirement of section
401(a)(31)(B) of the Code. In addition, if the Member's nonforfeitable Accrued
Benefit exceeds $5,000, the Member's Accrued Benefit will not be distributed
unless the Member consents to such distribution in writing within the 90-day
period ending on the date on which the notice required under section 411(a)(11)
of the Code was given. If a Member with an Accrued Benefit in excess of $5,000
does not consent to the distribution, his Accrued Benefit shall be retained in
the Fund. Distribution shall commence as soon as administratively feasible after
the Member's request for distribution, or, if earlier, the date on which the
Member is required to received distribution under subsection 9(a)(ii)."


8. The last sentence of subsection 11(b)(i) is deleted.


9. Subsection 11(b)(viii) is amended to read as follows:


"(viii) Multiple Loans. A Member shall be permitted to have no more than two
loans outstanding at any time."




Executed this 17th day of May, 2005.




Attest:
NATIONAL PENN BANCSHARES, INC.
   
By:
/s/ Sandra L. Spayd
By:
/s/ Glenn E. Moyer
 
Sandra L. Spayd
 
Glenn E. Moyer
       
(Corporate Seal)
   



